Title: To Thomas Jefferson from Brothers Coster & Company, 17 May 1793
From: Brothers Coster & Company
To: Jefferson, Thomas



Sir
Newyork 17th. May 1793.

Our Brig Resolution Commanded by John H: Shackerly, which sailed from the Texel on the 17th. of february last, was on the next day boarded by a french Privateer call’d the young-Mary Commanded by Phil Everaert belonging to the Port of Dunkirk, and carried by force to the Port of Ostende; The french Consul there examined his Papers, but having no Power to decide would have transmitted them to Paris; Our Capt. was advised by the House of John Buchanan & Co. and several other Merchants, to make a small sacrifice to the Privateer and Pursue his voyage immediately; he paid therefore some Money and was released the next day. We take the Liberty to inclose two Letters of the french Consul and two Protest of our Capt., which will explain this Transaction more fully, likewise a receipt of the Money the Capt. has  paid, and also a bill of the loss sustained by the interruption of his voyage.
We ask the favor Sir! that you will be pleased to take this business in your consideration, and expect as Citizens of the united States, to be indemnified for the loss we have Suffered on account of the unlawfull proceedings of the above mentioned Privateer. We have the honor to be with all Respect, Sir Your most Ob: & Hle: Servants

Brothers Coster & Compy

